



FINANCING SUPPORT AGREEMENT
This Financing Support Agreement (“Agreement”) is made by and between Erin
Energy Corporation, a Delaware corporation (“Erin”), and the Public Investment
Corporation SOC Ltd (registration number 2005/009094/30), a state-owned company
registered and duly incorporated in accordance with the laws of the Republic of
South Africa, (acting in its capacity as agent and representative of its client,
the Government Employees Pension Fund) (“PIC”). Each of the parties to this
Agreement is individually referred to herein as a “Party” and collectively as
the “Parties.”
Recitals
A.
PIC currently owns a significant equity interest in Erin. As at the date of this
Agreement, PIC holds nearly 30% (thirty percent) of the issued shares in Erin;

B.
Erin requires debt financing in the amount of U.S. $100 million (one hundred
million US dollars) to carry out drilling and related activities to increase
production of the number of barrels produced per day;

C.
By letter, dated 01 February 2016 and further by approval from the relevant
investment committee on 3 June 2016, PIC confirmed and approved its interest and
willingness to support Erin’s efforts to raise the debt financing referred to in
Recital B above, by providing a bank guarantee to any third-party lender
providing such financing. It is recorded that for the purpose of this Agreement,
the third-party lender shall be either a reputable commercial bank or a
reputable crude oil off taker (the “Third-Party Lender”);

D.
Erin has identified sources of the financing required and has entered into or
shall have entered into a facility agreement with the Third-Party Lender
regulating the terms and conditions of the financing by the Third-Party Lender
to Erin (“Facility Agreement”). In conjunction with the Facility Agreement, the
Third-Party Lender requires that a bank guarantee be provided in accordance with
the financial support by PIC to Erin as contained in this Agreement and

E.
In support of its investment in Erin and subject to the terms and conditions
hereinafter set forth, PIC has agreed to provide the required bank guarantee and
Erin has agreed, in consideration thereof, to provide an indemnity and grant
warrants as hereinafter provided.

1.    Agreement
In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:
1.1
Definitions. In addition to those terms defined above and elsewhere in this
Agreement, for the purposes of this Agreement, the following terms shall have
the meanings set forth below:



Page 1 of 27

--------------------------------------------------------------------------------





“Certificate of Incorporation” means the Amended and Restated Certificate of
Incorporation of Erin dated May 3, 2007, in effect and as amended from time to
time.
“Closing Date” means the date on which Erin receives the funds under the
Facility Agreement that are guaranteed by the Guarantee (as defined below).
“Common Stock” means the common stock of Erin, as described in Erin’s
Certificate of Incorporation.
“Conversion Shares” “Conversion Shares” means the shares of Common Stock to be
issued to PIC in lieu of receiving cash for any indemnifiable Losses under
Section 3.3(b) hereof.
“Person” means an individual, partnership, corporation, joint venture,
unincorporated organization, cooperative or a governmental authority.
“Third-Party Lender” has the meaning set forth in Recital C and shall include
any third-party providing funding by way of advance payment for the purchase of
crude oil.
“Warrant Share” means a share of Common Stock issuable upon exercise of the
warrants referred to in Section 3.1 hereof.
2.    Provision of Bank Guarantee
PIC agrees to apply for, request, and authorise The Standard Bank of South
Africa Limited (“Standard Bank”), or any other reputable commercial bank
acceptable to the Third-Party Lender, to issue a bank guarantee in favour of the
Third-Party Lender in the amount of one hundred million United States Dollars
(US$100,000,000) or such lesser amount as may be agreed by the Parties, which
Guarantee shall be in a form as attached hereto as Exhibit A, or such other form
as may be reasonably acceptable to PIC for a period of 3 (three) years (the
“Guarantee”). In conjunction thereto, PIC agrees to provide to the issuing bank
such indemnity and/or other undertaking as may reasonably be requested by such
bank.
3.
Consideration to be provided by Erin

In consideration for the undertaking agreed to by PIC in clause 2 above, Erin
shall provide to PIC the following:
3.1
Fee. The Guarantee shall attract an upfront fee of 250 (two hundred and fifty)
basis points of the Guarantee amount which shall be payable by Erin to PIC on
the date of the disbursement of the first utilisation by the Third-Party Lender
to Erin under the Facility Agreement. Erin shall provide PIC with confirmation
of payment at the address provided in clause 8.3 below.

3.2
Warrants. Erin shall, on the day following the Closing Date, issue to PIC
warrants to purchase shares of Common Stock in an amount equal to the amount of
the Guarantee times twenty percent divided by the closing market price of the
Common Stock on the NYSE MKT on



Page 2 of 27

--------------------------------------------------------------------------------





the Closing Date, with a strike price equal to such closing market price. The
warrants shall be in the form attached hereto as Exhibit B.
3.3
Notwithstanding any other provision of this Agreement and without prior approval
of the shareholders of Erin, in no event shall the number of shares of Common
Stock issued or issuable hereunder as Conversion Shares and/or Warrant Shares
exceed an aggregate of 19.99% of the number of shares of Common Stock
outstanding on the date of this Agreement.

3.4
Indemnification.

3.2.1
Erin agrees to indemnify and hold PIC harmless from and against any and all
losses, claims, damages, liabilities and expenses (including without limitation
reasonable attorney fees and disbursements and other reasonable expenses
incurred in connection with investigating, preparing or defending any action,
claim or proceeding, pending or threatened, and the costs of enforcement hereof)
(collectively, “Losses”) to which PIC may become subject as a result of the
Guarantee or any other document or instrument to which PIC is a party or a
signatory in relation thereto or arising thereof.

3.2.2
The amount of any and all indemnifiable Losses suffered by PIC agreed or
otherwise required to be paid by Erin (the “Indemnifiable Amounts”) shall be
paid in cash or, at the option of PIC, may be paid in newly issued shares of
Common Stock. If PIC opts to receive newly issued shares of Common Stock in lieu
of receiving cash for any indemnifiable Losses, the number of shares to be
issued to PIC shall have a fair market value equal to the aggregate amount of
the indemnifiable Losses agreed or otherwise required to be paid by Erin. The
fair market value of such shares shall be determined by calculating the average
closing price of Erin’s Common Stock over a period of thirty (30) days on the
principal stock exchange on which the shares are traded (based on the aggregate
trading volume on such exchange for the relevant thirty (30) day period),
counting back from the first business day immediately prior to the final
determination of the Indemnifiable Amounts.

3.5
In no event shall either Party be liable for punitive, exemplary, special,
incidental, consequential, lost profits or damages other than actual damages
suffered by the other Party with respect to any term or the subject matter of
this Agreement, whether based on contract, tort, strict liability, other law or
otherwise and whether or not arising from the other person’s or any of its
affiliates’ sole, joint or concurrent negligence, strict liability or other
fault.

4.
Conditions Precedent.

4.1
The obligations of PIC hereunder shall be subject to the satisfaction of any
applicable regulatory approvals required to be obtained by PIC to give effect to
this Agreement. PIC shall obtain any applicable regulatory approvals or
confirmations from the relevant regulatory



Page 3 of 27

--------------------------------------------------------------------------------





authority by January 31, 2017. Should PIC be unable to obtain the necessary
approvals by the aforementioned date, PIC shall accordingly inform Erin and
endeavour to obtain such approvals within a reasonable period.
4.2
The following conditions shall be fulfilled by Erin to the reasonable
satisfaction of PIC unless waived by PIC at its sole discretion:

4.2.1
Erin shall as a continuing condition of this agreement, provide PIC with regular
feedback, initially on a monthly basis in respect of its strategy,
implementation thereof and any amendments and/or changes thereto as well as
Erin’s project management plans in relation to its strategy and implementation
from time to time. Erin shall also provide PIC with feedback in respect of its
balance sheet restructuring and capital expenditure programme, evidencing the
funding being channeled to its production.

4.2.2
Erin shall provide PIC with its ESG implementation plan by or before 31 January
2017 or on such later date that shall be agreed upon between the Parties.

4.2.3
In view of Erin’s secondary listing on the Johannesburg Stock Exchange (JSE),
Erin shall ensure that its corporate governance is in compliance with the
Listing Requirements of the JSE. Erin shall accordingly extend its board
committee to include the following:

(a)
Social and Ethics Committee; and

(b)
A management of risk and information technology committee;

within 6 (six) months of signature of this Agreement and may be satisfied by the
establishment of new committees, and/or of sub-committees within existing board
committees and/or the elaboration within the charter of existing board
committees to reflect either an expansion of the scope of those committees or a
clarification that the scope of those committees already encompass the
governance matters contemplated by this condition.
4.2.4
Recognizing that PIC desires that Erin appoint its Chief Financial Officer as an
executive member of Erin’s board of directors, Erin shall, in good faith, during
the three (3) month period following the date of this Agreement, consider the
appointment of its Chief Financial Officer as an executive member of Erin’s
board of directors, and, if appropriate, taking into account the wishes of the
shareholders, including any significant new equity providers, and the laws and
regulations to which Erin is subject, determine whether it can comply with PIC's
request. If Erin can so comply, it will then take steps to appoint its Chief
Financial Officer as an executive member of Erin’s board of directors and to
seek ratification of same at its next meeting of shareholders.



Page 4 of 27

--------------------------------------------------------------------------------





4.2.5
Erin shall provide PIC with executed off-take agreements as and when such
agreements are executed before the Closing Date.

5.
PIC agrees to keep all non-public information provided to PIC under this
Agreement strictly confidential and to not disclose any such non-public
information in any manner whatsoever to any third party without the prior
written consent of Erin or until such information becomes available to the
general public.

6.
Representations, Warranties and Covenants of Erin. Erin represents and warrants
to PIC that: Organizational Matters. Erin has the full and requisite power,
capacity and authority to enter into and perform its obligations under this
Agreement. Erin (i) is duly organized, validly existing and in good standing
under the laws of the State of Delaware, (ii) has all requisite power and
authority to own its properties and carry on its business and (iii) is qualified
to do business and is in good standing in all jurisdictions where it conducts
its business and operations.

6.2    Authorization, Execution and Delivery. This Agreement has been duly
authorized, executed and delivered by Erin and constitutes legal, valid and
binding obligations of Erin, enforceable against Erin in accordance with its
terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting the
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.
6.3    Non-Contravention. The execution, delivery and performance by Erin of
this Agreement will not (i) violate or contravene its organizational documents,
any law, rule or regulation or any order, writ, injunction or decree of any
court, governmental authority or arbitrator, (ii) conflict with or result in a
breach of any agreement, contractual obligation or undertaking to which Erin is
a party or by which it is bound or (iii) result in the creation or imposition of
or obligation to grant any lien upon any properties of Erin.
6.4    Required Approvals and Consents. No authorization, approval or consent
of, and no filing or registration with, any court or governmental authority is
or will be necessary for the execution, delivery or performance by Erin of this
Agreement or for the validity or enforceability hereof or thereof.
7.
Representations, Warranties and Covenants of PIC. PIC represents and warrants to
Erin that:

7.1    Organizational Matters. PIC acting in its capacity as representative of
its Client, the Government Employees Pension Fund, has the full and requisite
power and authority to enter into and perform its obligations under this
Agreement. PIC (i) is duly organized, validly existing and in good standing
under the laws of the Republic of South Africa, (ii) has all requisite power and
authority to own its properties and carry on its business and (iii) is qualified
to do business and in good standing in all jurisdictions where it conducts
operations.


Page 5 of 27

--------------------------------------------------------------------------------





7.2    Authorization, Execution and Delivery. This Agreement has been duly
authorized, executed and delivered by PIC and constitutes legal, valid and
binding obligations of PIC, enforceable against PIC in accordance with its terms
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting the enforcement of
creditors’ rights generally and (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies.
7.3    Non-Contravention. The execution, delivery and performance by PIC of this
Agreement will not (i) violate or contravene its organizational documents, any
law, rule or regulation or any order, writ, injunction or decree of any court,
governmental authority or arbitrator, (ii) conflict with or result in a breach
of any agreement, contractual obligation or undertaking to which PIC is bound or
(iii) result in the creation or imposition of or obligation to grant any lien
upon any properties of PIC.
7.4    Required Approvals and Consents. No authorization, approval or consent
of, and no filing or registration with, any court or governmental authority is
or will be necessary for the execution, delivery or performance by PIC of this
Agreement or for the validity or enforceability hereof or thereof other than as
provided in clause 4 above.
8.
Miscellaneous

8.1    Successors and Assigns. This Agreement may not be assigned by either
Party without the prior written consent of the other Party. The provisions of
this Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the Parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the Parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement.
8.2    Execution and Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each Party hereto and delivered to the other Party hereto, it being understood
that both Parties hereto need not sign the same counterpart. In the event that
any signature is delivered by facsimile transmission or by email delivery of a
portable document format, or “.pdf” data file, such signature shall create a
valid and binding obligation of the Party hereto executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or “.pdf” signature page were an original thereof.
8.3    Notices. Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given as hereinafter described (i) if given by personal delivery, then such
notice shall be deemed given upon such delivery, (ii) if given by telefax or
electronic mail, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, and (iii) if given by an internationally
recognized overnight air courier, then such notice shall be deemed given
three (3) business days after delivery to such carrier. All notices shall be
addressed to the Party to be notified at


Page 6 of 27

--------------------------------------------------------------------------------





the address as follows, or at such other address as such Party may designate by
ten (10) days advance written notice to the other Party:
If to Erin:
Erin Energy Corporation
1330 Post Oak Boulevard
Suite 2250
Fax: 713.797.2990
Email: Daniel.Ogbonna@erinenergy.com
Attention: Daniel Ogbonna, Senior Vice President and Chief Financial Officer


If to PIC by personal delivery:
Public Investment Corporation SOC Ltd
Block C, Riverwalk Office Park
41 Matroosberg Road (corner of Garsfontein and Matroosberg Roads)
Ashlea Gardens Extension 6
Menlo Park, Pretoria
South Africa
Attention: Dr. Daniel Matjila, Chief Executive Officer


Page 7 of 27

--------------------------------------------------------------------------------





If to PIC by mail, telefax or electronic mail:
Public Investment Corporation SOC Ltd
Private Bag X 187
Pretoria
South Africa
0001
Email: Daniel.Matjila@pic.gov.za
Attention: Chief Executive Officer


8.4    Expenses. Erin shall pay any and all ancillary costs and expenses
reasonably incurred by PIC in respect of the application for the Guarantee over
the three year term thereof. PIC shall, on a quarterly basis issue an invoice to
Erin which shall be payable within 10 (ten) days of receipt, or on a later date
to be agreed upon between PIC and Erin.
8.5    Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively), only with the
written consent of the Parties.
8.6    Publicity. Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by either Party,
except such release or announcement as the Parties collectively and reasonably
determine may be required by law or the applicable rules or regulations of the
NYSE MKT stock market and/or the South African securities exchange operated by
the JSE or any other relevant securities exchange or securities market.
8.7    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.
8.8    Entire Agreement. This Agreement, including any Exhibits thereto,
constitute the entire agreement between the Parties with respect to the subject
matter hereof and thereof and supersede all prior agreements and understandings,
representations and warranties, both oral


Page 8 of 27

--------------------------------------------------------------------------------





and written, between or made by the Parties with respect to the subject matter
hereof and thereof.
8.9    Further Assurances. The Parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
8.10    Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the Parties irrevocably submits to the exclusive jurisdiction
of the courts of the State of New York located in New York County and the United
States District Court for the Southern District of New York for the purpose of
any Proceeding or judgment relating to or arising out of this Agreement and the
transactions contemplated hereby. Service of process in connection with any such
Proceeding may be served on each Party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement. Each of
the Parties irrevocably consents to the jurisdiction of any such court in any
such proceeding and to the laying of venue in such court. Each Party irrevocably
waives any objection to the laying of venue of any such proceeding brought in
such courts and irrevocably waives any claim that any such proceeding brought in
any such court has been brought in an inconvenient forum. Each of the parties
waives any right to request a trial by jury in any litigation with respect to
this Agreement and represents that counsel has been consulted specifically as to
this waiver.


[Signature Page Follows]


Page 9 of 27

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
Erin Energy Corporation
 
 
 
 
 
 
 
 
By:
/s/ Daniel Ogbonna
 
Daniel Ogbonna
 
Senior Vice President and Chief Financial Officer
 
Date: February 6, 2017
 
 
 
 
 
 
 
 
Public Investment Corporation SOC Ltd
 
 
 
 
 
 
 
 
By:
/s/ Dr. Daniel Matjila
 
Dr. Daniel Matjila
 
Chief Executive Officer
 
Date: 18/12/2016











Page 10 of 27

--------------------------------------------------------------------------------





EXHIBIT A: FORM OF GUARANTEE




TRN No: ……………………………..




Beneficiary details


BANK GUARANTEE


[●] October 2016
 
Applicant:
Public Investment Corporation SOC Ltd (Registration Number: 2005/0090940/30)
acting in its capacity as the authorised representatives of the Government
Employees Pension Fund



Beneficiary:
Mauritius Commercial Bank Limited in its capacity as security agent and trustee
under the Contract



Contract
(Underlying
Agreement):
The USD 100,000,000 (one hundred million United States Dollars) facility
agreement entered into between, inter alia, Erin, Erin Petroleum Nigeria Limited
and the Beneficiary



Erin:
Erin Energy Corporation



Financing Support    
Agreement:
The financing support agreement entered into between the Applicant and Erin
setting out the terms and conditions under which the Applicant shall provide
financial support to Erin



Guarantee:
The irrevocable on demand, independent guarantee issued by the Bank to the
Beneficiary in accordance with the terms and conditions of this document



Guaranteed Amount:     US$100,000,000 (One Hundred Million United States
Dollars)






Page 11 of 27

--------------------------------------------------------------------------------







Reduction in
Guarantee Amount:
The Guaranteed Amount or balance thereof, shall be capable of being reduced only
in the following circumstances: (a) pro rata, as amounts are paid out under the
Guarantee and/or (b) pro rata upon Erin making regular scheduled debt service
payments in full in accordance with the Contract. Following the occurrence of
either of the preceding, the Beneficiary shall notify the Bank in writing and
the available Guarantee Amount shall be reduced accordingly





Expiry Date:
3 (three) years from the date of issuance hereof or if earlier, the date on
which the Beneficiary confirms in writing to the Bank and the Applicant that all
amounts due to the Beneficiary under the Contract have been paid in full. For
the avoidance of doubt, this date shall not exceed 3 (three) years from the date
of issuance of this bank guarantee.



Bank:
The Standard Bank of South Africa Limited, (Registration Number 1962/000738/06),
a public company duly incorporated with limited liability according to the laws
of the Republic of South Africa



Bank's
Address:     SBZAZAJJ.


Business Days:
A day (other than a Saturday, Sunday or public holiday) on which banks are open
for general business in Johannesburg, South Africa and Port-Louis, Mauritius.



1.
Erin requires debt financing in a principal amount of USD100,000,000 (one
hundred million United States Dollars), in order to carry out drilling and
related operational activities to increase the production levels of its 100%
owned subsidiary, Erin Petroleum Nigeria Limited. The Applicant is an existing
shareholder in Erin and accordingly undertakes to support Erin's efforts to
raise debt financing from the Beneficiary and has agreed to secure a bank
guarantee in favour of the Beneficiary.



2.
By or before the date of this Guarantee, Erin and the Beneficiary shall have
entered into the Contract, in terms of which, the Beneficiary undertakes to
advance a facility amount of USD100,000,000 (United States Dollars one hundred
million only) to Erin subject to the conditions therein. In accordance with the
terms and conditions of the Contract, the Beneficiary requires Erin to provide
security in the form of a bank guarantee.



Page 12 of 27

--------------------------------------------------------------------------------







3.
Considering that Erin requires the Applicant support in order to secure debt
financing under the Contract, Erin and the Applicant have entered into the
Financing Support Agreement in respect of which the Applicant undertakes to
provide financial support to Erin by applying for a bank guarantee which will be
for the benefit of the Beneficiary in respect of any amounts owing by Erin to
the Beneficiary in accordance with the terms of the Contract.



4.
At the request of the Applicant, the Bank hereby irrevocably undertakes and
guarantees to pay the Beneficiary, on demand in accordance with clause 5 and 6
below, such amount(s) as and when demanded by the Beneficiary, which in
aggregate do not exceed the Guaranteed Amount within 5 Business Days following
receipt by the Bank of a Complying Demand.



5.
A Complying Demand must be issued by the Beneficiary as follows:



5.1.
by swift message to the Bank at the Bank’s Address: SBZAZAJJ or to a reputable
bank in the United Kingdom who shall act as an intermediary for the purposes of
receiving a Complying Demand from the Beneficiary on behalf of the Bank;



5.2.
contain a statement, stating that a payment default has occurred under the
Contract and that it requires the Guaranteed Amount, or any part thereof, to be
paid by the Bank; and



5.3.
state the amount(s) that the Beneficiary requires the Bank to pay.





6.
Payment of the Guaranteed Amount, or any part thereof, will only be made
following notification by the Beneficiary to the Bank’s Addresses or to the
swift address of the bank nominated by the Bank as per clause 5.1 above.



7.
The Bank will pay on demand under this Guarantee following receipt of a
Complying Demand from the Beneficiary pursuant to clauses 5 and 6 above and
without verifying:



7.1.
the validity or authenticity of the Complying Demand; or

7.2.
alleged non-payment under the Contract; or

7.3.
the correctness of the amount demanded by the Beneficiary.



8.
For the avoidance of doubt, multiple demands and payments are permitted provided
that the aggregate of amounts paid by the Bank to the Beneficiary shall not
exceed the Guaranteed Amount.





Page 13 of 27

--------------------------------------------------------------------------------





9.
The Bank's obligation herein is restricted to the payment of money and will not
be interpreted as extending the Bank's liability to anything other than the
payment of the Guaranteed Amount.



10.
This Guarantee is issued in support of the Contract for the benefit of the
Beneficiary and its successors and assigns. This Guarantee is transferrable by
the Beneficiary and can be transferred by the Beneficiary by means of assignment
or novation. Three days prior to such transfer, the Beneficiary shall inform the
Bank via swift at the Bank's Address of such pending transfer and the identity
of the transferee. Following any such transfer the Beneficiary shall accordingly
inform the Bank via swift at the Bank's Address that the guarantee has been
transferred and the transferee has acquired all the rights and obligations of
the transferor under this Guarantee.



11.
Save for any amendments to the Bank's Address or any assignment under clause 10
above, no variation of this Guarantee will be of any force or effect without the
prior written consent of the Applicant, the Bank and the Beneficiary.



12.
Notwithstanding anything to the contrary contained herein, this Guarantee will
expire, whether surrendered to the Bank for cancellation or not, at 14h00 (South
African time), on the Expiry Date or on payment of the Guaranteed Amount in
full, whichever occurs first, at which time the Bank's liability will cease and
no claims will be considered thereafter.



13.
This Guarantee must be surrendered to the Bank at the earlier of the:



13.1.    payment in full of the Guaranteed Amount; or


13.2.    the Expiry Date unless there is a Complying Demand which remains unpaid
under the Guarantee.


14.
The Guarantee shall be subject to the Uniform Rules for Demand Guarantees, ICC
Publication No.758 and shall be governed by English law with arbitration
pursuant to LCIA rules in London, England.





Page 14 of 27

--------------------------------------------------------------------------------





Signed at Johannesburg on the [●] 2016
For: The Standard Bank of South Africa Limited, (Registration Number
1962/000738/06)
 
 
 
Nomphelo Miliswa Mahlati
 
Kershni Govender
Manager Operations Guarantees
 
Manager, Legal
Trade Services, CIB
 
Trade Services, CIB
 
 
 
As Witnesses:
 
 
1.
 
 
2.
 



EXHIBIT B: FORM OF WARRANTS


THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT
BE SOLD OR TRANSFERRED UNLESS SUCH SALE OR TRANSFER IS IN ACCORDANCE WITH THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND APPLICABLE LAWS OR PURSUANT TO AN
APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND
APPLICABLE LAWS.
COMMON STOCK PURCHASE WARRANT
 
 
 
 
Warrant No. A-[●]
 
Number of Shares: [●] shares
 
 
 
 
 
Common Stock

ERIN ENERGY CORPORATION
Effective as of _______, 2016
Void after ________, 2019
1. Issuance. This Common Stock Purchase Warrant (the “Warrant”) is issued to
Public Investment Corporation SOC Ltd, a company incorporated in the Republic of
South Africa (the “Holder”), by Erin Energy Corporation, a Delaware corporation
(hereinafter with its successors called the “Company”).


Page 15 of 27

--------------------------------------------------------------------------------





2. Purchase Price; Number of Shares. The Holder is entitled upon surrender of
this Warrant with the subscription form annexed hereto duly executed, at the
principal office of the Company, to purchase from the Company, at a price per
share of $[●] (the “Purchase Price”), up to a maximum of [●] fully paid and
nonassessable shares of the Company’s Common Stock, $0.001 par value (the
“Common Stock”). Until such time as this Warrant is exercised in full or
expires, the Purchase Price and the securities issuable upon exercise of this
Warrant are subject to adjustment as hereinafter provided. The person or persons
in whose name or names any certificate representing shares of Common Stock is
issued hereunder shall be deemed to have become the holder of record of the
shares represented thereby as at the close of business on the date this Warrant
is exercised with respect to such shares, whether or not the transfer books of
the Company shall be closed.
3. Payment of Purchase Price. The Purchase Price may be paid in cash or by
electronic transfer.
4. Cashless Exercise Election. The Holder may elect to receive, without the
payment by the Holder of any additional consideration, shares of Common Stock
equal to the value of this Warrant or any portion hereof by the surrender of
this Warrant or such portion to the Company, with the cashless exercise election
notice annexed hereto duly executed, at the principal office of the Company.
Thereupon, the Company shall issue to the Holder such number of fully paid and
non-assessable shares of Common Stock as is computed using the following
formula:
 
 
 
X= 
 
Y (A-B)
 
 
 
 
 
A
 
 

 
where:
 
X =
 
the number of shares of Common Stock to be issued to the Holder pursuant to this
Section 4.
 
 
 
 
 
Y =
 
the number of shares of Common Stock covered by this Warrant in respect of which
the cashless exercise election is made pursuant to this Section 4.
 
 
 
 
 
A =
 
the Fair Market Value (defined below) of one share of Common Stock as determined
at the time the cashless exercise election is made pursuant to this Section 4.
 
 
 
 
 
B =
 
the Purchase Price in effect under this Warrant at the time the cashless
exercise election is made pursuant to this Section 4.

 
“Fair Market Value” of a share of Common Stock as of the date that the cashless
exercise election is made (the “Determination Date”) shall mean:


Page 16 of 27

--------------------------------------------------------------------------------





(a) If traded on a securities exchange or the Nasdaq National Market, the fair
market value of the Common Stock shall be deemed to be the average of the
closing or last reported sale prices of the Common Stock on such exchange or
market over the five day period ending two trading days prior to the
Determination Date;
(b) If otherwise traded in an over-the-counter market, the fair market value of
the Common Stock shall be deemed to be the average of the closing ask prices of
the Common Stock over the five day period ending two trading days prior to the
Determination Date; and
(c) If there is no public market for the Common Stock, then fair market value
shall be determined in good faith by the Company’s Board of Directors.
5. Partial Exercise. This Warrant may be exercised in part, and the Holder shall
be entitled to receive a new warrant, which shall be dated as of the date of
this Warrant, covering the number of shares in respect of which this Warrant
shall not have been exercised.
6. Fractional Shares. In no event shall any fractional share of Common Stock be
issued upon any exercise of this Warrant. If, upon exercise of this Warrant in
its entirety, the Holder would, except as provided in this Section 6, be
entitled to receive a fractional share of Common Stock, then the Company shall
issue the next higher number of full shares of Common Stock, issuing a full
share with respect to such fractional share.
7. Expiration Date; Automatic Exercise. This Warrant shall expire (the
“Expiration Date”) at the close of business on [●], 2019.
8. Reserved Shares; Valid Issuance. The Company covenants that it will at all
times from and after the date hereof reserve and keep available such number of
its authorized shares of Common Stock, free from all preemptive or similar
rights therein, as will be sufficient to permit the exercise of this Warrant in
full. The Company further covenants that such shares as may be issued pursuant
to such exercise will, upon issuance, be duly and validly issued, fully paid and
nonassessable and free from all taxes, liens and charges with respect to the
issuance thereof.
9. Stock Splits and Dividends. If after the date hereof the Company shall
subdivide the Common Stock, by split-up or otherwise, or combine the Common
Stock, or issue additional shares of Common Stock in payment of a stock dividend
on the Common Stock, the number of shares of Common Stock issuable on the
exercise of this Warrant shall forthwith be proportionately increased in the
case of a subdivision or stock dividend, or proportionately decreased in the
case of a combination, and the Purchase Price shall forthwith be proportionately
decreased in the case of a subdivision or stock dividend, or proportionately
increased in the case of a combination.
11. Mergers and Reclassifications. If after the date hereof the Company shall
enter into any Reorganization (as hereinafter defined), then, as a condition of
such Reorganization, lawful


Page 17 of 27

--------------------------------------------------------------------------------





provisions shall be made, and duly executed documents evidencing the same from
the Company or its successor shall be delivered to the Holder, so that the
Holder shall thereafter have the right to purchase, at a total price not to
exceed that payable upon the exercise of this Warrant in full, the kind and
amount of shares of stock and other securities and property receivable upon such
Reorganization by a holder of the number of shares of Common Stock which might
have been purchased by the Holder immediately prior to such Reorganization, and
in any such case appropriate provisions shall be made with respect to the rights
and interest of the Holder to the end that the provisions hereof (including
without limitation, provisions for the adjustment of the Purchase Price and the
number of shares issuable hereunder and the provisions relating to the cashless
exercise election) shall thereafter be applicable in relation to any shares of
stock or other securities and property thereafter deliverable upon exercise
hereof. For the purposes of this Section 11, the term “Reorganization” shall
include without limitation any reclassification, capital reorganization or
change of the Common Stock (other than as a result of a subdivision, combination
or stock dividend provided for in Section 9 hereof), or any consolidation of the
Company with, or merger of the Company into, another corporation or other
business organization (other than a merger in which the Company is the surviving
corporation and which does not result in any reclassification or change of the
outstanding Common Stock), or any sale or conveyance to another corporation or
other business organization of all or substantially all of the assets of the
Company.
12. Certificate of Adjustment. Whenever the Purchase Price is adjusted, as
herein provided, the Company shall promptly deliver to the Holder a certificate
of the Company’s chief financial officer setting forth the Purchase Price after
such adjustment and setting forth a brief statement of the facts requiring such
adjustment.
13. Notices of Record Date, Etc. In the event of:
(a) any taking by the Company of a record of the holders of any class of
securities for the purpose of determining the holders thereof who are entitled
to receive any dividend or other distribution, or any right to subscribe for,
purchase, sell or otherwise acquire or dispose of any shares of stock of any
class or any other securities or property, or to receive any other right;
(b) any reclassification of the capital stock of the Company, capital
reorganization of the Company, consolidation or merger involving the Company, or
sale or conveyance of all or substantially all of its assets; or
(c) any voluntary or involuntary dissolution, liquidation or winding-up of the
Company, then in each such event the Company will provide or cause to be
provided to the Holder a written notice thereof. Such notice shall be provided
at least twenty (20) days prior to the date specified in such notice on which
any such action is to be taken.


Page 18 of 27

--------------------------------------------------------------------------------





14. Representations, Warranties and Covenants. This Warrant is issued and
delivered by the Company and accepted by the Holder on the basis of the
following representations, warranties and covenants made by the Company:
(a) The Company has all necessary authority to issue, execute and deliver this
Warrant and to perform its obligations hereunder. This Warrant has been duly
authorized issued, executed and delivered by the Company and is the valid and
binding obligation of the Company, enforceable in accordance with its terms.
(b) The shares of Common Stock issuable upon the exercise of this Warrant have
been duly authorized and reserved for issuance by the Company and, when issued
in accordance with the terms hereof, will be validly issued, fully paid and
nonassessable.
(c) The issuance, execution and delivery of this Warrant does not, and the
issuance of the shares of Common Stock upon the exercise of this Warrant in
accordance with the terms hereof will not, (i) violate or contravene the
Company’s Articles or by-laws, or any law, statute, regulation, rule, judgment
or order applicable to the Company, (ii) violate, contravene or result in a
breach or default under any contract, agreement or instrument to which the
Company is a party or by which the Company or any of its assets are bound or
(iii) require the consent or approval of or the filing of any notice or
registration with any person or entity.
(d) Except as set forth in the Company’s filings with the U.S. Securities and
Exchange Commission, there are no outstanding (i) options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any capital stock of the Company or any of its subsidiaries,
or (ii) contracts, commitments, understandings or arrangements by which the
Company or any of its subsidiaries is or may become bound to issue additional
capital stock of the Company or any of its subsidiaries or (iii) options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of any of the Company or any of its
subsidiaries as a result of this Warrant or the exercise thereof.
15. Amendment. The terms and provisions of this Warrant may be amended, modified
or waived only by a written instrument duly executed by the Company and the
Holder.
16. Representations and Covenants of the Holder. This Common Stock Purchase
Warrant has been entered into by the Company in reliance upon the following
representations and covenants of the Holder, which by its execution hereof the
Holder hereby confirms:
(a) Investment Purpose. The right to acquire Common Stock contained herein will
be acquired for investment and not with a view to the sale or distribution of
any part thereof, and the


Page 19 of 27

--------------------------------------------------------------------------------





Holder has no present intention of selling or engaging in any public
distribution of the same except pursuant to a registration or exemption.
(b) Accredited Investor. The Holder is an “accredited investor” within the
meaning of Rule 501 of Regulation D promulgated under the Securities Act of
1933, as amended (the “Act”), and/or is not a “US Person” within the meaning of
Regulation S promulgated under the Act.
(c) Private Issue. The Holder understands (i) that the Common Stock issuable
upon exercise of the Holder’s rights contained herein is not registered under
the 1933 Act or qualified under applicable state securities laws on the grounds
that the issuance contemplated by this Warrant will be exempt from the
registration and qualification requirements thereof, and (ii) that the Company’s
reliance on such exemption is predicated on the representations set forth in
this Section 16.
(d) Financial Risk. The Holder has such knowledge and experience in financial
and business affairs as to be capable of evaluating the merits and risks of its
investment. The Holder has not relied upon any representations, warranties or
agreements by the Company or any of its affiliates, other than those expressly
set forth in this Common Stock Purchase Warrant. The Holder acknowledges that an
investment in the Company is speculative and involves a high degree of risk. The
Holder is able to bear the economic risk of holding its investment for an
indefinite period of time and can afford to suffer a complete loss of its
investment. The Holder is not relying on the Company or any of its
representatives for legal, investment, tax or other advice.
(e) Stockholder Rights. Unless otherwise specified herein or in another
agreement between the Company and Holder, until exercise of this Warrant, the
Holder shall not have or exercise any rights by virtue hereof as a stockholder
of the Company.
17. Notices, Transfers, Etc.
(a) Any notice or written communication required or permitted to be given to the
Holder may be given by certified mail or delivered to the Holder at the address
most recently provided by the Holder to the Company.
(b) Subject to compliance with Section 18 below and the applicable federal and
state securities laws, this Warrant may be transferred by the Holder with
respect to any or all of the shares purchasable hereunder. Upon surrender of
this Warrant to the Company, together with the assignment notice annexed hereto
duly executed, for transfer of this Warrant as an entirety by the Holder, the
Company shall issue a new warrant of the same denomination to the assignee. Upon
surrender of this Warrant to the Company, together with the assignment hereof
properly endorsed, by the Holder for transfer with respect to a portion of the
shares of Common Stock purchasable hereunder, the Company shall issue a new
warrant to the assignee, in such denomination as shall be requested by


Page 20 of 27

--------------------------------------------------------------------------------





the Holder hereof, and shall issue to such Holder a new warrant covering the
number of shares in respect of which this Warrant shall not have been
transferred.
(c) In case this Warrant shall be mutilated, lost, stolen or destroyed, the
Company shall issue a new warrant of like tenor and denomination and deliver the
same (i) in exchange and substitution for and upon surrender and cancellation of
any mutilated Warrant, or (ii) in lieu of any Warrant lost, stolen or destroyed,
upon receipt of an affidavit of the Holder or other evidence reasonably
satisfactory to the Company of the loss, theft or destruction of such Warrant.
18. Transfer of Shares.
(a) “Restricted Shares” means (a) this Warrant, (b) the shares of Common Stock
issued or issuable upon exercise of this Warrant, and (c) any other shares of
capital stock of the Company issued in respect of such shares (as a result of
stock splits, stock dividends, reclassifications, recapitalizations or similar
events); provided, however, that shares of Common Stock which are Restricted
Shares shall cease to be Restricted Shares (x) upon any sale pursuant to a
registration statement under the 1933 Act, Section 4(1) of the 1933 Act or
Rule 144 under the 1933 Act or (y) at such time as they become eligible for sale
under Rule 144 under the 1933 Act.
(b) Restricted Shares shall not be sold or transferred unless either (i) they
first shall have been registered under the 1933 Act, or (ii) the Company first
shall have been furnished with an opinion of legal counsel, reasonably
satisfactory to the Company if requested by the Company or its transfer agent,
to the effect that such sale or transfer is exempt from the registration
requirements of the 1933 Act.
(c) Notwithstanding the foregoing, no registration or opinion of counsel shall
be required for (i) a transfer by the Holder to an Affiliated Party (as such
term is defined below) of the Holder, (ii) a transfer by the Holder which is a
partnership to a partner of such partnership; provided that the transferee in
each case agrees in writing to be subject to the terms of this Section 19 to the
same extent as if it were the original Holder hereunder, or (iii) a transfer
made in accordance with Rule 144 under the 1933 Act. For purposes of this
Agreement “Affiliated Party” shall mean, with respect to Holder, any person or
entity which, directly or indirectly, controls, is controlled by or is under
common control with Holder, including, without limitation, any general partner,
officer, manager or director of Holder and any venture capital fund now or
hereafter existing which is controlled by one or more general partners or
managing members of, or shares the same management company as, Holder.
(d) Each certificate representing Restricted Shares shall bear a legend
substantially in the following form:
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY


Page 21 of 27

--------------------------------------------------------------------------------





NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS
AND UNTIL SUCH SHARES ARE REGISTERED UNDER SUCH ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY IS OBTAINED TO THE EFFECT THAT SUCH REGISTRATION IS
NOT REQUIRED.”
The foregoing legend shall be removed from the certificates representing any
Restricted Shares, at the request of the holder thereof, at such time as they
become eligible for resale pursuant to Rule 144 under the 1933 Act.
(e) The Holder shall have certain registration rights with respect to the Common
Stock issued or issuable hereunder. The registration rights will be defined in a
registration rights agreement, substantially in the form of the registration
rights agreement between the Holder and the Maker dated February 21, 2014.
19. No Impairment. The Company will not, without the prior written consent of
the Holder by amendment of its Articles or through any reclassification, capital
reorganization, consolidation, merger, sale or conveyance of assets,
dissolution, liquidation, issue or sale of securities or any other voluntary
action, avoid or seek to avoid the observance of performance of any of the terms
of this Warrant, but will at all times in good faith assist in the carrying out
of all such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Holder.
20. Governing Law. The provisions and terms of this Warrant shall be governed by
and construed in accordance with the internal laws of the State of Delaware.
21. Successors and Assigns. This Warrant shall be binding upon the Company’s
successors and assigns and shall inure to the benefit of the Holder’s
successors, legal representatives and permitted assigns.
22. Business Days. If the last or appointed day for the taking of any action
required of the expiration of any rights granted herein shall be a Saturday or
Sunday or a legal holiday in California, then such action may be taken or right
may be exercised on the next succeeding day which is not a Saturday or Sunday or
such a legal holiday.
 


Page 22 of 27

--------------------------------------------------------------------------------






ERIN ENERGY CORPORATION
PUBLIC INVESTMENT CORPORATION
 
 
SOC LTD
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Name:
Daniel Ogbonna
Name:
 
 
 
 
Dr. Daniel Matjila
 
 
 
 
Title:
Senior Vice President and Chief
 
 
 
Financial Officer
Title:
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Page 23 of 27

--------------------------------------------------------------------------------


Execution


NOTICE OF EXERCISE


TO:    ERIN ENERGY CORPORATION


(1)The undersigned hereby elects to purchase ________ Warrant Shares of the
Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.
(2)Payment shall take the form of (check applicable box):
[ ] in lawful currency of the United States; or
[ ] [if permitted] the cancellation of such number of Warrant Shares as is
necessary, in accordance with the formula set forth in Section 4, to exercise
this Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in Section 4.
(3)Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:
_______________________________
            
The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:


_______________________________
            
_______________________________
            
_______________________________




FINANCING SUPPORT AGREEMENT/PIC/ERIN Execution December 2016


/Page 24 of 27

--------------------------------------------------------------------------------

Execution




[SIGNATURE OF HOLDER]
    
Name of Investing Entity:
________________________________________________________________________
Signature of Authorized Signatory of Investing Entity:
_________________________________________________
Name of Authorized Signatory:
________________________________________________________________________
Title of Authorized Signatory:
________________________________________________________________________
Date: ___________________________________________________________________








FINANCING SUPPORT AGREEMENT/PIC/ERIN Execution December 2016


/Page 25 of 27

--------------------------------------------------------------------------------

Execution




ASSIGNMENT FORM


(To assign the foregoing Warrant, execute this form and supply required
information.
Do not use this form to exercise the Warrant.)






FOR VALUE RECEIVED, [____] all of or [_______] shares of the foregoing Warrant
and all rights evidenced thereby are hereby assigned to


_______________________________________________ whose address is


_______________________________________________________________.


_______________________________________________________________


Dated: ______________, _______


Holder’s Signature:    _____________________________


Holder’s Address:    _____________________________
            
_____________________________
Signature Guaranteed: ___________________________________________


FINANCING SUPPORT AGREEMENT/PIC/ERIN Execution December 2016


/Page 26 of 27

--------------------------------------------------------------------------------

Execution


NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.








FINANCING SUPPORT AGREEMENT/PIC/ERIN Execution December 2016


/Page 27 of 27